Citation Nr: 0524809	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-15 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
condition.

2.  Entitlement to service connection for bilateral wrist 
condition.

3.  Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The appellant had active duty for training in the Army 
National Guard from March 7, 1986 until May 23, 1986, and 
again from June 5, 1993 until June 19, 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that denied entitlement to service connection for 
bilateral knee condition, bilateral wrist condition and a 
back condition.  The appellant filed a timely appeal of these 
determinations to the Board.  

The issue of entitlement to service connection for bilateral 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the appellant 
developed a bilateral wrist disorder due to an injury or 
disease incurred in or aggravated during a period of active 
duty or active duty for training service.

2.  The evidence does not demonstrate that the appellant 
developed a back disorder due to an injury or disease 
incurred in or aggravated during a period of active duty or 
active duty for training service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a bilateral wrist disorder are not met.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.304 (2004).

2.  The criteria for establishing entitlement to service 
connection for a back disorder are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in July 2001 
and January 2002, essentially provided the appellant with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  The appellant was furnished notice of the types 
of evidence needed in order to substantiate her claims of 
entitlement to service connection.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, she was informed that 
she needed to submit evidence relating her current conditions 
to her military service.  She was informed that VA had 
requested certain medical evidence identified by the 
appellant, as well as her original service medical records.  
The appellant was informed that she should send any service 
medical records that she may have, as well as information 
related to reserve or National Guard service, to VA.  She was 
also informed of the types of medical and other evidence that 
could help support her claims.  The appellant was informed 
that the best evidence would be competent medical evidence 
relating her current disability to her military service and 
that this evidence is defined as a medical opinion based on 
her complete medical history and clinical treatment records 
from her doctor which were used in rendering his/her opinion.  
The appellant was informed that the doctor must provide the 
reasons and basis for his/her conclusions, supporting them 
with objective evidence wherever possible.  And the appellant 
was informed that she should send this evidence to VA as soon 
as possible.

By way of an April 2002 rating decision , an April 2003 
Statement of the Case, and November 2004 and April 2005 
Supplemental Statements of the Case, the appellant was 
advised of the basic law and regulations governing her 
claims, and the basis for the denial of the claims.  These 
documents, along with the July 2001 and January 2002 RO 
letters, as well as additional subsequent RO letters, also 
specifically informed the appellant of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the appellant's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service records, 
post-service medical evidence, and statements, including lay 
statements, submitted by the appellant in support of the 
claims.  In addition, the Board notes that RO took reasonable 
efforts to locate additional medical and other evidence 
related to the appellant's claims and her service in the Army 
National Guard.  In this regard, the record includes 
inquiries to and responses from the DC National Guard, the 
National Personnel Records Center, Brooke Army Medical 
Center, the 305th Medical Group, and the Army and Air Force 
National Guard.  Under the circumstances of this case, the 
Board finds that VA undertook reasonable development with 
respect to the appellant's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

In this case, the appellant contends, in substance, that she 
suffers from wrist and back disorders that had their onset 
during her military service.  

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.6(a) (2002).  

In this case, the appellant essentially argues that she 
suffered injuries to her wrists and back during active duty 
for training in the Army National Guard.  As noted above the 
appellant had active duty for training from March 7, 1986 
until May 23, 1986.  The record also reflects that the 
appellant had additional active duty for training from June 
5, 1993 until June 19, 1993.  

The medical evidence in this case indicates that the veteran 
has several possible conditions related to her wrists and 
back.  With respect to the appellant's wrists, these include 
carpel tunnel syndrome and tendinitis of the left wrist.  
There is no condition noted in the record regarding the 
appellant's right wrist.  And with respect to the appellant's 
back, these include very early degenerative changes to L5-S1 
with very minimal disc bulges, low back pain/strain, and 
myofascial cervical  pain.

The record, however, is devoid of evidence linking any of the 
above conditions to the appellant's active duty for training 
in March through May 1986, or June 1993.  As noted above, the 
term "active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).  In this case, 
the appellant's service records do not indicate the presence 
of any wrist or back conditions during her service in the 
Army National Guard or during any period of active duty for 
training.  Records dated in June 1983 indicate that the 
appellant's upper extremities, lower extremities, and 
spine/other musculoskeletal systems were "normal," and the 
appellant, in her Report of Medical History, did not record 
any infirmities related to her wrists or back.  The appellant 
did note hospitalization for her thumb when she was a child, 
as well as corrected vision and other sundry conditions, 
indicating that these forms were not filled out without some 
thought or attention to detail.  The same is true of the 
Medical Examinations and Medical Histories dated in March 
1989 and March 1993, with the exception of a notation 
regarding swollen and painful joints in a March 1993 Report 
of Medical History.  

In addition, none of the private or post-service medical 
records indicate that the appellant's wrist and back 
conditions had their onset in March through May 1986 or June 
1993.  In this regard, the Board notes that there is no 
evidence indicating that the appellant has a disability 
related to her right wrist.  And these records contain little 
if anything in the way of history concerning the left wrist 
and back conditions.  Here, the Board notes one exception.  
In August 2001, the appellant indicated that she experienced 
pain in her left wrist for the two years prior to the date of 
the report.  This is well after either period of active duty 
for training noted in the record.  

Finally, the Board notes that the appellant submitted several 
lay statements in support her claims.  These statements, 
however, relate solely to her bilateral knee claim.  These 
shed no light on the onset of her wrist and back conditions. 

In light of the foregoing, the Board must deny the 
appellant's wrist and back claims.  First, the appellant has 
not presented evidence that she currently has a right wrist 
disability.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  And second, while there is some evidence to suggest 
that the appellant has current left wrist and back 
disabilities, there is no evidence to suggest that these 
disabilities had their onset during periods of the 
appellant's active duty for training.  In this regard, the 
Board notes that the appellant, as a lay person, is not 
competent on her own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Because the medical evidence is against a showing that the 
appellant currently has a right wrist condition, and because 
there is no medical evidence linking her back and left wrist 
conditions to periods of the appellant's active duty for 
training, there is no basis upon which to establish service 
connection for these conditions.


ORDER

1.  Service connection for bilateral wrist condition is 
denied.

2.  Service connection for a back condition is denied.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for bilateral knee condition must be remanded for further 
action.

Here, the record indicates that the appellant underwent 
surgery on her left knee in June 1993, specifically 
arthroscopic lateral release with chondroplasty of the left 
patella.  And while the evidence is less certain with respect 
to her right knee, the medical evidence indicates that the 
appellant may have a right knee condition, to include small 
meniscal cyst medially of the right knee.  In addition, the 
appellant submitted a statement, dated in June 2003, from the 
appellant's Executive Officer during her active duty for 
training in March through May 1986.  This statement indicates 
that the appellant was placed on profile on at least two 
separate occasions during this period and that the appellant 
had difficulty running because of the pain in her knees.  The 
statement also indicates that the appellant noted that her 
problems with her knees started "a couple of years ago" in 
basic training.  Another June 2003 statement noted that the 
appellant missed a deployment to Honduras on a peace-keeping 
mission from December 1987 to January 1988 due to knee 
problems and that she was placed on profile by the medical 
unit.  This statement also noted that the appellant indicated 
that her problems started in basic training.

The appellant, however, has not been afforded a VA 
examination in connection with her claim in order to 
determine whether her current knee conditions are related to 
or had its onset during active duty service.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any knee 
conditions found to be present, and to determine if the 
appellant's conditions is related to or had its onset during 
active duty service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004). 

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with her claim of entitlement 
to service connection for a bilateral 
knee condition.  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the appellant should be 
afforded a VA examination to determine 
the current nature and extent of any knee 
conditions found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the appellant reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any knee conditions found to be present.  
If the examiner diagnoses the appellant 
as having one or more knee conditions, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the appellant's disabilities 
were caused by or had their onset during 
active duty service, specifically the 
appellant's periods of active duty for 
training from March 7, 1986 until May 23, 
1986, and June 5-19, 1993.  In this 
regard, the examiner is specifically 
asked to comment on the appellants 
medical records, including August and 
September 1999 reports, as well as June 
2003 statements submitted by the 
appellant indicating that the appellant 
was placed on profile on at least two 
separate occasions during her March 
through May 1986 period of active duty 
for training, that the appellant had 
difficulty running because of the pain in 
her knees, and that that her problems 
with her knees started "a couple of 
years ago" in basic training.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
appellant's claims.  If any determination 
remains adverse to the appellant, she 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


